
	
		111th CONGRESS
		2d Session
		S. 2961
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide debt relief to Haiti, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Haiti Recovery
			 Act.
		2.Debt relief for Haiti
			(a)In general
				(1)Cancellation of debtThe Secretary of the Treasury should direct
			 the United States Executive Director to each international financial
			 institution to advocate in such institution—
					(A)the cancellation of any and all remaining
			 debt obligations of Haiti, including debt obligations incurred before the date
			 of the enactment of this Act;
					(B)the provision of debt service relief for
			 all payments of Haiti remaining on the date of the enactment of this Act;
			 and
					(C)to the extent practicable, the extension of
			 any new assistance to Haiti be primarily in the form of grants until February
			 1, 2012.
					(2)International financial
			 institutionThe term
			 international financial institution means each of the institutions
			 listed in section 1701(c)(2) of the International Financial Institutions Act
			 (22 U.S.C. 262r(c)(2)) and includes the International Development Fund for
			 Agricultural Development.
				(3)Sense of the SenateIt is the sense of the Senate that
			 international financial institutions should cancel any debt incurred by Haiti
			 after the date of the enactment of this Act and before February 1, 2012, so
			 that Haiti can rebuild after the devastation of the earthquake of January
			 2010.
				(b)Use of certain funds for poverty
			 reductionThe Secretary of
			 the Treasury should instruct the United States Executive Director of the
			 International Monetary Fund to advocate the use of some of the realized
			 windfall profits that exceed the required contribution to the Poverty Reduction
			 and Growth Trust (as referenced in the IMF Reforms Financial Facilities for
			 Low-Income Countries Public Information Notice (PIN) No. 09/94) from the
			 ongoing sale of 12,965,649 ounces of gold acquired since the second Amendment
			 of the Fund’s Article of Agreement, to provide debt stock relief, debt service
			 relief, loan subsidies, and grants for Haiti.
			(c)Securing other relief for
			 HaitiThe Secretary of the
			 Treasury and the Secretary of State should use all appropriate diplomatic
			 influence to secure cancellation of any and all remaining bilateral debt of
			 Haiti.
			3.Infrastructure investment
			(a)Trust fundThe Secretary of the Treasury should
			 support the creation and utilization of a multilateral trust fund for Haiti
			 that would leverage potential United States contributions and promote bilateral
			 donations to such a fund for the purpose of making investments in Haiti's
			 future, including efforts to combat soil degradation and promote reforestation
			 and infrastructure investments such as electric grids, roads, water and
			 sanitation facilities, and other critical infrastructure projects.
			(b)Increase in transfer of
			 earningsThe Secretary of the
			 Treasury should direct the United States Executive Director of the
			 Inter-American Development Bank to seek to increase the transfer of its
			 earnings to the Fund for Special Operations and to a trust fund or grant
			 facility for Haiti.
			
	
		
			Passed the Senate
			 March 5, 2010.
			
			Secretary
		
	
	
	
